Citation Nr: 0217299	
Decision Date: 12/02/02    Archive Date: 12/12/02	

DOCKET NO.  01-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes.


REPRESENTATION

Appellant represented by:	New Mexico Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from March 1960 to March 1980.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In March 2001, the VA received a timely substantive appeal 
to the August 2000 statement of the case regarding the issue 
whether new and material evidence had been submitted to 
reopen the previously denied claim of service connection for 
diabetes.  The veteran has also raised additional claims.  
In March 2001, the veteran filed a timely notice of 
disagreement to a February 2001 rating decision regarding 
additional claims.  The veteran provided testimony in 
February 2002.  In April 2002, the RO issued a statement of 
the case regarding these additional claims.  A timely 
substantive appeal to this statement of the case has never 
been received by the veteran or his representative.  
Consequently, these issues are not before the Board at this 
time.  

In September 2002, the RO also addressed the claim of 
service connection for phlebitis of the right leg.  A notice 
of disagreement to this determination has not been received.  
Accordingly, this issue is also not before the VA at this 
time. 


FINDINGS OF FACT

1.  Service connection for diabetes was denied by rating 
decision in July 1994; the veteran did not file a notice of 
disagreement to initiate an appeal from that determination.

2.  Evidence received since the July 1994 rating decision is 
either cumulative or redundant and, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for diabetes.


CONCLUSION OF LAW

The evidence received since the July 1994 decision of the RO 
that denied service connection for diabetes is not new and 
material, and that claim may not be reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, and 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  In a 
February 2002 letter and the supplemental statement of the 
case issued in April 2002, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence the 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2001).  Importantly, at the 
hearing held before a hearing officer at the RO in February 
2002, the hearing officer provided the veteran with a 
detailed explanation of the type of evidence that would 
support the claim.  A detailed review of the evidence of 
record was undertaken in order to determine that all 
pertinent medical records had been submitted or obtained.  
The veteran specifically indicated that there were no 
pertinent medical records available that the RO has not 
obtained or has not been submitted by the veteran.  
Accordingly, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  However, 
those specific provisions are applicable only to claims 
filed on or after August 29, 2001.  They do not apply in the 
instant case as a claim to reopen was filed well before 
August 2001.  

Service connection for diabetes was denied by the RO in a 
July 1994 rating decision on the basis that service medical 
records show no complaint of, treatment for, or diagnosis of 
diabetes mellitus.  The rating decision of July 1994 noted 
that on the veteran's separation examination he reported 
having no sugar shown in his urine and denied a history of 
diabetes.  The examination itself was normal.  The RO also 
noted that treatment records from a private medical facility 
indicate that the veteran was first diagnosed with diabetes 
in 1985, five years following his separation from service.  
The veteran was notified of the July 1994 rating decision 
and furnished notice of appellate rights and procedures, but 
he did not file a notice of disagreement to initiate an 
appeal from that determination.  Accordingly, the July 1994 
rating decision became final.  38 U.S.C.A. § 7105(c). 

However, under 38 U.S.C.A. § 5108, VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) 
provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

At the time of the July 1994 rating decision, the evidence 
of record consisted of service medical records that showed 
no evidence of diabetes in service.  Since July 1994, the 
veteran has testified at the hearing at the RO in February 
2002.  His testimony was to the effect that he has high 
blood sugar levels and difficulty with work exhaustion and 
the flu during his service were the early indications of a 
diabetic condition that began prior to his discharge from 
service in 1980.  The veteran has also provided additional 
information in the form of a blood test that was done in 
July 1979.

The principal reason for the denial of service connection 
for diabetes was not the absence of the disorder, but rather 
the absence of evidence of the onset of the disorder in 
service or of any nexus between an event in service and the 
current diabetic condition.  Consequently, additional 
medical records of treatment for a diabetic condition after 
1985 would provide no basis to reopen the veteran's 
previously denied claim unless they somehow relate the 
diabetic condition to service.  It is not alleged that there 
are any outstanding records that do so.  The additional 
medical records received since July 1994 do not diagnose the 
veteran with a diabetic condition during his active service 
or within several years of his discharge from active 
service.  Further, no health care provider has supported the 
veteran's theory that high blood sugar levels during his 
active service were the initial indications of a diabetic 
condition that manifested itself five years after his 
discharge from service.  This evidence is cumulative of 
evidence already of record in July 1994.  It does not supply 
any new information and, therefore, is not "new" for the 
purposes of reopening the veteran's claim for service 
connection for a diabetic condition.

Concerning the veteran's contentions before the hearing 
officer at the RO in February 2002, the Board finds no basis 
to reopen this claim based on these contentions.  The 
veteran had attempted to establish a nexus between his 
current diabetic disorder and service by asserting that high 
blood sugar levels during his service first manifested this 
condition.  The veteran himself is not qualified to testify 
as to a causal link between any present diabetic condition 
and any testing done either during service or immediately 
following his discharge from active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1994).  This contention is 
not competent and/or material evidence.  As the additional 
evidence submitted is not new and material, the claim may 
not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
diabetes is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

